Citation Nr: 0706832	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from February 1952 to September 1974.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Manila Regional Office (RO).

Historically, a January 1993 decision denied the appellant's 
claim for death benefits because evidence revealed she did 
not live continuously with the veteran from the inception of 
their marriage to the date of his death, and therefore was 
not his widow for purposes of establishing VA death benefits.  
A January 2003 administrative decision held that there was 
continuous cohabitation between the veteran and the 
appellant, and granted her claim for death benefits effective 
April 24, 1999.

In September 2006, the appellant requested that the current 
claim be advanced on the docket based on financial hardship 
and severe illness.  The Board denied such request, in 
December 2006 on the basis that there was insufficient 
evidence.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The veteran died in August 1990; the certified cause of 
his death was liver failure; the antecedent cause was 
bleeding from the gut; the underlying cause was lung filled 
with fluid; and chronic alcoholism was listed as a 
significant condition that contributed to his death. 

3.  During his lifetime the veteran had not established 
service-connection for any disability.

4.  Liver failure, bleeding from the gut, lung filled with 
fluid, and chronic alcoholism were not manifested in service; 
cirrhosis of the liver was not manifested in the first 
postservice year; and the veteran's death-causing 
disabilities are not shown to have been related to his 
service, to include herbicide and/or radiation exposure in 
Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via  a letter in February 2003, the appellant was advised of 
the evidence and information necessary to substantiate her 
claim, the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letter informed the appellant that she should submit any 
medical evidence pertinent to her claim.  Although complete 
VCAA notice was not provided to the appellant prior to the 
initial adjudication in this matter, she has had ample 
opportunity to participate in the adjudicatory process and to 
supplement the record, and the claim was thereafter 
readjudicated.  See April 2004 statement of the case (SOC) 
and July 2004 supplemental SOC.  The claimant is not 
prejudiced by any notice timing deficiency.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and the report of his terminal 
hospitalization has been secured.  There was no autopsy.  The 
appellant has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met.

II.	Factual Background

The veteran's service medical records do not contain any 
mention of complaints, treatment or diagnoses of liver 
failure, bleeding from the gut, fluid filled lung, or chronic 
alcoholism.  On April 1974 service discharge examination, all 
body systems were normal on clinical evaluation (and the 
veteran subsequently reenlisted for another 5 months).


Records of the veteran's terminal hospitalization show that 
he was admitted on August [redacted], 1990 with mental status 
changes.  It was noted that he had a weight loss of 33 pounds 
within the last few weeks.  It was noted that he used to 
drink one case of beer two to three times a week for five to 
six years and hard liquor of about one bottle a day for the 
past eight months.  The admitting diagnoses were alcoholic 
hepatitis, alcoholic cirrhosis, hepatic encephalopathy stage 
III, malnutrition, rule out sepsis, tinea cruris, and upper 
gastrointestinal bleeding.  Treatment included blood 
transfusions.  The veteran died on August [redacted], 1990.

The veteran's August 1990 death certificate shows the 
immediate cause of his death was liver failure; antecedent 
cause was bleeding from the gut; the underlying cause was 
lung filled with fluid; and a significant condition 
contributing to death was chronic alcoholism.  During his 
lifetime, he had not established service connection for any 
disability.

In May and September 2004 statements, the appellant claimed 
that the evidence showed that the factors which contributed 
to the veteran's cause of the death was related to Agent 
Orange exposure and nuclear testing; she has also contended 
that the death-causing disorders were incurred/aggravated in 
service.  

III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol by the person on whose service benefits are 
claimed; alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  38 C.F.R. 
§ 3.300(d).

Service connection for certain chronic diseases, including 
cirrhosis of the liver, may be established on a presumptive 
basis if such disease was manifested to a compensable degree 
within a year of discharge from active duty.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has an enumerated 
disease associated with exposure to certain herbicide agents 
[to include Agent Orange], such disease shall be considered 
to have been incurred in service, notwithstanding that there 
is no evidence of such disease during service.  The 
enumerated diseases do not include any listed on the 
veteran's death certificate, or in his terminal 
hospitalization report.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
A review of the record discloses that the cause of the 
veteran's death was liver failure, with underlying causes of 
bleeding from the gut, and fluid filled lung.  His service 
medical records do not reflect complaints, treatment, or 
medical diagnoses of the above disorders.  His terminal 
hospital record does not attribute his death-causing 
conditions to service.  The record reflects that he consumed 
alcohol in large quantities and chronic alcoholism was noted 
(on the death certificate) as a significant contributing 
condition to the illnesses that caused his death (even if 
service records showed complaints for above disorders, such 
would not be subject to compensation, as the law prohibits 
service connection for alcohol abuse or diseases resulting 
from such abuse).  

There is no competent evidence of the death-causing 
conditions/symptoms until some 15 years postservice.  [As 
liver cirrhosis is not shown to have been manifested in the 
first postservice year, the 38 U.S.C.A. § 1112 chronic 
disease presumptive provisions for such disease do not 
apply.]  There is likewise no competent evidence suggesting 
that a listed cause of the veteran's death might have been 
related to the veteran's service. The passage of many years 
between discharge from active service and the medical 
documentation of the conditions which precipitated the 
veteran's death are factors that weigh against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In other words, this type of evidence is too remote to be 
causally linked. 

The appellant claims that the death causing disorders are 
somehow related to the veteran's exposure to Agent Orange.  
While the record shows the veteran did serve in the Republic 
of Vietnam, because the disabilities that caused his death 
are not enumerated among those associated with 
herbicide/Agent Orange exposure, to substantiate her claim 
the appellant must present competent (medical) evidence 
relating the veteran's cause of death to his Agent Orange 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  She has not submitted any such evidence.  
Furthermore, the veteran's death causing disorders are not 
enumerated among the chronic disabilities that may be 
associated with exposure to radiation.  See 38 C.F.R. § 3.309 
(d).  Consequently, service connection for the cause of the 
veteran's death on the basis that the primary cause of his 
death was incurred or aggravated in service is not warranted.

As the veteran had not established service connection for any 
disability during his lifetime, there is no basis for 
considering whether a service connected disability 
contributed to cause his death.  See 38 C.F.R. § 3.312 (c).  

For the above reasons, the Board finds that the preponderance 
of the evidence is against the appellant's claim; hence, the 
reasonable doubt doctrine does not apply, and the claim must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


